Citation Nr: 1315617	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total right knee replacement due to arthritis.

2.  Entitlement to service connection for total left knee replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010 the Board remanded the Veteran's claims for a VA examination.  The examination was performed in March 2010 and the claims returned to the Board following their continued denial.  In an April 2011 decision the Board also denied the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2012 the Court granted a Joint Motion vacating the Board's decision denying these claims and remanding them for further development and readjudication in compliance with directives specified.

In July 2012 the Board in turn remanded the claims to the RO to allow it, as the Agency of Original Jurisdiction (AOJ), to further assist the Veteran in the development of these claims, including by scheduling him for a hearing before the Board.  This hearing subsequently was scheduled for April 2013; however, he did not appear for the hearing so was marked as a no show.  As he has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2012).  Therefore, the Board finds there has been substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The claims nevertheless require still further development before being readjudicated, so the Board is again remanding them to the RO.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required again in this case.  Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

As noted in the January 2012 Joint Motion for Remand (JMR), the opinion from the March 2010 VA examination was inadequate.  The examiner's rationale for his opinion was based on an American Medical Association (AMA) study related to arthritis in the spine, even though the Veteran's claims concern his knees.  The examiner also did not discuss the Veteran's allegations that he was involved in motorcycle accidents in service or the lay evidence that he and his uncle provided.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, a supplemental VA medical opinion is needed to assist in determining whether the Veteran's right and left knee disabilities are due to his military service or date back to his service, including to any trauma or other injuries he may have sustained in the manners alleged.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Have an appropriate VA physician provide a supplemental medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the arthritis that affected the Veteran's knees and eventually led to his total knee replacements either originated during his military service from November 1944 to August 1946, manifested to a compensable degree of at least 10-percent disabling within one year of his discharge from service, meaning by August 1947, or is otherwise related or attributable to his service, including to the types of trauma or injuries he alleges to have sustained during his service.

The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must specifically consider the Veteran's statements, the October 2008 statement of his uncle, the August 2007 private physician's opinion, and the September 2008 private physician's statement.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term "very likely" obviously supports the claim, whereas "unlikely" does not.

The examiner should provide a complete rationale for any opinion provided, if necessary citing to specific evidence in the file to support conclusions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, he or she should clearly and specifically so specify in the examination report but, as importantly, with an explanation as to why this is so.  In other words, merely saying he/she cannot comment will not suffice.

If further examination of the Veteran is necessary to provide this requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).


2.  Ensure the opinion is responsive to this determinative issue of causation or provides sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

